Citation Nr: 0207868	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  01-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1. Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis. 


(The issue of entitlement to an evaluation in excess of 20 
percent for service-connected rheumatoid arthritis will be 
the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
continued a 0 percent evaluation for bilateral hearing loss, 
a 10 percent evaluation for sinusitis, and 10 percent 
evaluations (each) for status post arthroplasty of the 3rd 
and 4th digits of the right and left foot.  A notice of 
disagreement was received in November 2000; a statement of 
the case was issued in November 2000; and a substantive 
appeal was received in December 2000.  The veteran testified 
at a hearing before the undersigned in Washington, D.C., 
in April 2002. At the April 2002 hearing, the issues 
concerning ratings greater than 10 percent evaluation (each) 
for status post arthroplasty of the 3rd and 4th digits of the 
right and left foot were withdrawn.

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 20 percent for 
service-connected rheumatoid arthritis pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response thereto, 
the Board will prepare a separate decision addressing that 
issue.

In his VA Form 9, substantive appeal, received in December 
2000, the veteran raised the issue of entitlement to service 
connection for hypertension.  The veteran requested at the 
April 2002 hearing that this issue be referred to the RO.  As 
the issue has not yet been adjudicated by the RO, it is 
referred to the RO for further development and adjudication, 
as necessary.  


FINDINGS OF FACT

1. The veteran's service-connected hearing loss is manifested 
by average pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz, demonstrating Level I-II hearing in the right 
ear and Level I-III hearing in the left ear.

2. The veteran's sinusitis is manifested by no incapacitating 
episodes and approximately yearly treatment for complaints 
of nasal congestion, as well as some facial tenderness. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 
Tables VI, VIA & VII, Diagnostic Code 6100, and 4.86 
(2001).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected sinusitis has not been met.  38 U.S.C.A. 
§ 1155, 5107(a); VCAA, 38 U.S.C.A. §§ 5100 et. seq.; 38 
C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.971, Diagnostic Code 6512 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran was 
specifically notified of the provisions of the VCAA by 
letter, dated in March 2001.  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) issued Dyment v. Principi, No. 00-7075, (Fed. Cir. 
April 24, 2002).  In Dyment, the Federal Circuit held that 
only Section 4 of the VCAA, which eliminated the well-
grounded claim requirement, is to be considered retroactive 
to claims pending at the time of the VCAA's enactment.  
Therefore, the notice and duty-to-assist provisions of the 
VCAA are applicable only to claims still under consideration 
by VA at the time of the VCAA's enactment and to claims filed 
after the VCAA's enactment.  On May 20, 2002, the Federal 
Circuit decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. 
May 20, 2002).  In that decision, the Federal Circuit held 
that Section 3A of the VCAA (covering the duty to notify and 
duty to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Precedent opinions of the chief 
legal officer of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  Further, the regulations 
issued to implement the VCAA are to be applicable to "any 
claim for benefits received by VA on or after November 9, 
2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA examinations, treatment 
records from private physicians, and treatment records from a 
military medical facility, as well as statements and 
testimony from the veteran.  The veteran has identified no 
additional pertinent evidence as relevant to the issues on 
appeal, and testified at the April 2002 hearing that all 
available medical records had been submitted.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased evaluations for service-connected 
hearing loss and sinusitis.  The discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  In addition, the veteran has been provided specific 
notice of the provisions of the VCAA, and the duties to 
notify and assist contained therein, by letter from the RO in 
March 2001.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  


Evaluation of Service-Connected Disability Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.


Evaluation of Bilateral Hearing Loss

I. Factual Background

The veteran filed an initial claim for service connection for 
hearing loss in May 1995, prior to his discharge from 
service.  By rating decision in January 1996, service 
connection for bilateral hearing loss was granted with a 
noncompensable evaluation, effective from August 1, 1995.  

In March 2000, the veteran filed a claim for an increased 
evaluation for his service-connected bilateral hearing loss.  
Along with his claim, the veteran submitted an audiometric 
evaluation from a military facility, dated in February 2000.  
The evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
55
55
LEFT
30
20
30
40
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The examiner provided an assessment of mild-to-moderate 
sensorineural hearing loss.  

A VA audiology evaluation in August 2000, showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
55
45
LEFT
20
20
30
45
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 80 percent in the left ear.  
The examiner noted that the speech recognition scores on the 
Maryland CNC word test list were poorer than expected, and 
that the monitored live voice and W-22 word test lists were 
utilized.  The examiner provided a diagnosis of mild-to 
moderate sensorineural hearing loss in the right ear and 
mild-to-moderately severe sensorineural hearing loss in the 
left ear.  The veteran was consistent and cooperative with 
the examination.  

At a hearing before the undersigned in April 2002, the 
veteran reported that he used bilateral hearing aids, which 
had been provided at the Moncrieff Army Hospital, where the 
veteran was diagnosed with hearing loss.  Transcript p. 3.  
He stated that he had received the hearing aids in August 
2001.  Transcript p. 4. 
 

II. Analysis

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.85 of the Schedule.  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The 
assignment of disability ratings in hearing cases is derived 
by a mechanical application of the Rating Schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992). 

The February 2000 audiological evaluation showed an average 
pure tone threshold in the right ear of 39 decibels and of 41 
decibels in the left ear, and speech discrimination of 90 
percent in the right ear and 92 percent in the left ear.  
This constitutes level II hearing in the right ear and level 
I hearing in the left ear and warrants an evaluation of 
0 percent.  38 C.F.R. §§ 4.85 Tables VI & VII, Diagnostic 
Code 6100.

The August 2000 VA audiological evaluation showed an average 
pure tone threshold in the right ear of 34 decibels and of 40 
decibels in the left ear, and speech discrimination of 94 
percent in the right ear and 80 percent in the left ear.  
This constitutes level I hearing in the right ear and level 
III hearing in the left ear and is entitled to an evaluation 
of 0 percent.  38 C.F.R. §§ 4.85 Tables VI & VII, Diagnostic 
Code 6100.

The Board notes that the Schedule also provides for 
evaluation based solely on pure tone threshold average, but 
only under specific factual situations - none of which are 
present in the instant case.  See 38 C.F.R. §§ 4.85(c), Table 
VIA, 4.86.  Although the VA examiner noted unexpected results 
on the Maryland CNC speech discrimination test, the examiner 
also indicated that the veteran's results were consistent.  
In any case, even if consideration under Table VIA was 
undertaken, such does not provide for a compensable 
evaluation in this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there is no evidence of marked interference with 
employment or frequent periods of hospitalization.  In the 
absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


Evaluation of Sinusitis

III. Factual Background

The veteran filed an initial claim for service connection for 
sinusitis in May 1995, prior to his discharge from service.  
By rating decision in January 1996, service connection for 
sinusitis was granted with a 10 percent evaluation, effective 
from August 1, 1995.  

In March 2000, the veteran filed a claim for an increased 
evaluation for his service-connected sinusitis. 

A VA examination was conducted in October 2000.  The examiner 
noted that the claims file was not available for review.  A 
history of constant sinusitis since 1994 was noted.  The 
veteran reported difficulty breathing at night, productive 
cough, hemoptysis in the past, and dyspnea on exertion.  The 
examiner noted that the veteran's last hospitalization for 
this condition was in 1994.  Physical examination showed 
positive frontal and maxillary sinus tenderness.  A diagnosis 
of chronic sinusitis was reported.  

The veteran submitted medical treatment records from Moncrief 
Army Hospital, dated from August 1995 to January 2002.  In 
August 1995, nasal congestion was noted with an assessment of 
sinusitis.  A similar finding was noted in October 1995.  
Sinus congestion was again noted in December 1996 with an 
assessment of upper respiratory infection.  An assessment of 
rhinitis was reported in December 1997.  Congestion was again 
reported in October 1999 with an assessment of allergic 
rhinitis.  The examiner noted that there was no need for 
antibiotics.  

At a hearing before the undersigned in April 2002, the 
veteran testified that he received antibiotic treatment for 
his sinusitis approximately once per year.  Transcript p. 5.  
He stated that he had "a lot of mucus falling down in my 
throat," and had weekly headaches.  Transcript pp. 5-6.  The 
veteran noted that he was last seen for this condition in 
January 2002.  Transcript p. 6. 
 

IV. Analysis

Under the Schedule, sinusitis is evaluated as follows:
? 50 percent following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries;
? 30 percent for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting;
? 10 percent for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting; and
? 0 percent if detected by X-ray only.
38 C.F.R. § 4.97, Diagnostic Code 6512.
An incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.971, Diagnostic Code 6512, Note.

The veteran's service-connected sinusitis is currently 
evaluated as 10 percent disabling.  There is no evidence in 
the record of any incapacitating episodes of sinusitis, since 
the initial hospitalization in 1994.  Further, the medical 
evidence does not show six or more non-incapacitating 
episodes.  The medical records show approximately yearly 
complaints of nasal congestion, with no need for antibiotics 
on at least one occasion.  The veteran has reported that he 
is prescribed antibiotics for this condition only once per 
year.  The veteran reported headaches at the hearing, but 
such is not noted in the medical records.  There are no 
complaints of purulent discharge.  The VA examiner did note 
some facial tenderness.  However, this finding in itself is 
not sufficient to create a balance of the evidence for and 
against the claim for an increased evaluation.  The Board 
finds that the evidence preponderates against an evaluation 
in excess of 10 percent for service-connected sinusitis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there is no evidence of marked interference with 
employment or frequent periods of hospitalization.  In the 
absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; 
Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

